Citation Nr: 0420579	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  96-41 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with narrowing of L5-S1, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and B.G.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired from active duty in March 1983 with more 
than thirty years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was most recently before the Board in 
August 2002.

The August 2002 Board decision, in pertinent part, denied the 
veteran's claim for an increased rating for his lumbar spine 
disability.  The veteran appealed the Board's August 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which issued an Order dated in February 2004, 
which, pursuant to a Joint Motion to Vacate in part and 
Remand (Joint Motion), vacated that part of the Board's 
August 26, 2002 decision that denied an increased rating for 
the veteran's lumbar spine disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the RO has not had the chance to rate 
the veteran's service-connected lumbar spine disability under 
the rating criteria for evaluation of disability of the spine 
which is effective from September 26, 2003, and should do so 
prior to review by the Board.  The veteran should be apprised 
of the new regulations pertaining to the spine prior to the 
issuance of the supplemental statement of the case.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board here also notes that as discussed in the Joint 
Motion, the RO should specifically consider whether the 
veteran is entitled to a staged rating for the time period of 
January 1998 to August 2001.

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, to include 
informing the veteran of the provisions 
of the VCAA.  In particular, the veteran 
should be notified of any information and 
evidence not previously provided to VA 
which is necessary to substantiate the 
claim on appeal, and whether VA or the 
veteran is expected to obtain any such 
evidence.  In this regard, the veteran 
should be provided the rating criteria 
for evaluation of disability of the spine 
which is effective from September 26, 
2003.

2.  Following the aforementioned 
development, the case should again be 
reviewed.  The proper criteria for rating 
the spine must be used for the 
appropriate time periods, and particular 
consideration should be given to the 
January 1998 to August 2001 time frame.  
If the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




